DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 4/1/2022 is considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-18 of U.S. Patent No. 11132174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-20 are anticipated by claims 1-7 and 9-18 of U.S. Patent No. 11132174 B2.

Claim 1 is anticipated by claim 1 of U.S. Patent No. 11132174 B2.
Claim 2 is anticipated by claim 2 of U.S. Patent No. 11132174 B2.
Claim 3 is anticipated by claim 3 of U.S. Patent No. 11132174 B2.
Claim 4 is anticipated by claim 4 of U.S. Patent No. 11132174 B2.
Claim 5 is anticipated by claim 5 of U.S. Patent No. 11132174 B2.
Claim 6 is anticipated by claim 6 of U.S. Patent No. 11132174 B2.
Claim 7 is anticipated by claim 7 of U.S. Patent No. 11132174 B2.
Claim 8 is anticipated by claim 1 of U.S. Patent No. 11132174 B2.
Claim 9 is anticipated by claim 9 of U.S. Patent No. 11132174 B2.
Claim 10 is anticipated by claim 10 of U.S. Patent No. 11132174 B2.
Claim 11 is anticipated by claim 11 of U.S. Patent No. 11132174 B2.
Claim 12 is anticipated by claim 12 of U.S. Patent No. 11132174 B2.
Claim 13 is anticipated by claim 13 of U.S. Patent No. 11132174 B2.
Claim 14 is anticipated by claim 14 of U.S. Patent No. 11132174 B2.
Claim 15 is anticipated by claim 15 of U.S. Patent No. 11132174 B2.
Claim 16 is anticipated by claim 16 of U.S. Patent No. 11132174 B2.
Claim 17 is anticipated by claim 17 of U.S. Patent No. 11132174 B2.
Claim 18 is anticipated by claim 3 of U.S. Patent No. 11132174 B2.
Claim 19 is anticipated by claim 18 of U.S. Patent No. 11132174 B2.
Claim 20 is anticipated by claim 4 of U.S. Patent No. 11132174 B2.

Claims Not Rejected Over the Prior art of Record
6.	Prior art rejections have not been provided for claims 1-20 as these claims disclose a combination of subject matter not disclosed by the prior art of record alone or in combination. However, these claims stand rejected over Double Patenting which must be overcome before the claims can be designated as allowable. 
Independent claim 1 recites “generate a verbal command suggestion relevant to the selected operation by: selecting a phrasing template relevant to the operation based on a quantity of modifiable parameters in the phrasing template; and generating the verbal command suggestion utilizing the phrasing template” which in combination with the other elements recited is not disclosed by the prior art of record.
Independent claim 9 recites “ranking operations of the plurality of operations based upon relevance to a workflow engaged in by a user, wherein the workflow is a set of predefined operations, and wherein the relevance to the workflow is based on a previous operation of the workflow engaged in by the user; selecting a subset of the plurality of operations based on ranking the operations of the plurality of operations; generating a verbal command suggestion relevant to the subset of operations relevant to the determined target” which in combination with the other elements recited is not disclosed by the prior art of record.
Independent claim 16 recites “means for selecting a phrasing template relevant to an operation based on a quantity of modifiable parameters in the phrasing template; means for generating, utilizing the phrasing template, one or more verbal command suggestions relevant to a target of a direct-manipulation input and a type of the direct-manipulation input received from a user via a multimodal user interface” which in combination with the other elements recited is not disclosed by the prior art of record.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173